[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
State v. Hamon, Slip Opinion No. 2014-Ohio-1927.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in
     an advance sheet of the Ohio Official Reports. Readers are requested
     to promptly notify the Reporter of Decisions, Supreme Court of Ohio,
     65 South Front Street, Columbus, Ohio 43215, of any typographical or
     other formal errors in the opinion, in order that corrections may be
     made before the opinion is published.


                         SLIP OPINION NO. 2014-OHIO-1927
            THE STATE OF OHIO, APPELLEE, v. HAMON, APPELLANT.
   [Until this opinion appears in the Ohio Official Reports advance sheets,
     it may be cited as State v. Hamon, Slip Opinion No. 2014-Ohio-1927.]
Court of appeals’ judgment vacated, and cause remanded for application of State
       v. Anderson.
      (No. 2013-0830—Submitted April 30, 2014—Decided May 15, 2014.)
              APPEAL from the Court of Appeals for Delaware County,
                                 No. 12 CAA 12 0089.
                               ____________________
        {¶ 1} The judgment of the court of appeals is vacated, and the cause is
remanded for application of State v. Anderson, 138 Ohio St.3d 264, 2014-Ohio-
542, 6 N.E.3d 23.
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               ____________________
        Carol O’Brien, Delaware County Prosecuting Attorney, and Douglas N.
Dumolt, Assistant Prosecuting Attorney, for appellee.
                            SUPREME COURT OF OHIO




       Timothy Young, Ohio Public Defender, and Stephen P. Hardwick,
Assistant Public Defender, for appellant.
                          ________________________




                                            2